DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted March 10, 2021, has been reviewed by the examiner and entered of record in the file. Accordingly, claims 39-44 are cancelled, and claims 45-47 are newly added. Claims 1-5, 7-12, 14-16, 18, 21-25, 36, and 45-47 are present in the application.
2.	Claims 23-25, 28 and 36, drawn to a method of reducing or preventing myopia progression, remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention, there being no allowable generic or linking claim. 
3.	Applicant previously elected (1) no pharmaceutically acceptable excipient present in the atropine composition, and (2) wherein the subject has no astigmatism or has astigmatism of not more than 1.50D as measured by cycloplegic or non-cycloplegic autorefraction. 
4.	As a result of the election of species, claims 10-12 (wherein the composition further comprises at least one pharmaceutically acceptable excipient) are withdrawn from further consideration as drawn to non-elected species, as well as lines 4-7 of claim 18, i.e. “wherein the pupil of the eye of the subject has no dilation or a dilation of not greater than 0.2 mm during the period of administration of the composition, or wherein the eye has no loss of accommodation of a loss of accommodation of no greater than 9D” being withdrawn as directed to non-elected species.
5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Previous Claim Rejections - 35 USC § 102
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 1-5, 7-9 and 14 remain previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostrow et al, U.S. 9,421,199 B2.
	New claim 45 (dependent upon claim 5) is added to the rejection.
	Claim 1 recites a method of preventing or delaying the onset of myopia, comprising administering to a subject in the eye a composition comprising less than 0.025% atropine.  Claim 2 limits wherein the atropine is present in the salt form,                           and claim 3 limits the salt form to atropine sulfate or atropine acetate.   Claims 4, 5 and 45 limit the concentration of atropine. Claims 7-9 limit the dosage amount and frequency of administration. Claim 14 limits wherein the composition contains no preservatives. 
	Ostrow et al teach a method of “arresting or preventing myopia development,  comprising administering to the eye of an individual in need thereof an effective amount of an ophthalmic composition comprising from about 0.001 wt% to about 0.05 wt% of a muscarinic antagonist” [emphasis added] (which is within the scope of less than 0.025% required by claim 1), please see column 4, lines 19-24, and wherein the atropine or atropine sulfate is specifically named as the muscarinic antagonist (as required by instant claims 2 and 3), please see column 4, lines 49-50.  
	Ostrow et al teach wherein the concentration of muscarinic antagonist is about 0.010% (i.e. the same concentration required by instant claim 4) in column 16, line 45; or between about 0.001% to about 0.025% (which encompasses the scope of about 0.001% to 0.0249% required by instant claims 5 and 45) in column 15, lines 49-51.  Ostrow et al disclose a dosage amount of 1-3 drops, for example, (which amount encompasses the at least one drop, or at least two drops, or at least three drops, as required by claim 8), please see column 57, lines 58-67 through column 58, line 1. Ostrow et al teach administration once every day or every other day (as required by claim 7) for periods of 6 months, 1 year, 2 years, 3 years, 4 years, 5 years, 6 years, 7 years, 10 years, or longer (as required by claim 9), please see column 58, lines 12-21.  Ostrow et al teach that the ophthalmic formulation optionally comprises a preservative, and in Table 6 in columns 62-63, teaches a gel formulation comprising atropine sulfate that does not comprise a preservative (as required by claim 14).

	Applicant’s Response 
8.	Applicant argues that Ostrow et al. mention nothing about using atropine at the recited concentration range (less than 0.025%) to prevent or delay the onset of myopia.  Applicant alleges that in Example 16 of Ostrow et al, the patient population treated with the atropine composition is limited to patients “who already have myopia.” 
	Applicant contends that “Ostrow et al. does not show any working examples that demonstrate administration of any of the atropine compositions actually benefitted the patients with regard to any myopia-related conditions. For example, there is absolutely no disclosure in Ostrow about the beneficial effects on reducing axial elongation, reducing change refractive errors of the eye in patients or appropriate animal models .
Response to Arguments
9.	Applicant's arguments have been fully considered but they are not persuasive. 
Regarding the limitation in claim 1: “A method for preventing… the onset of myopia,” the Specification of the instant application does not provide a definition of the word “prevent.”  Referencing the Merriam-Webster dictionary, see the definition of prevent: transitive verb, to keep from happening or existing. Claim 1 is interpreted accordingly, i.e. claim 1 is directed to a method of keeping the onset of myopia from happening.  
Thus, Ostrow et al’s method of “preventing myopia development” disclosed in column 4, lines 19-21 is interpreted as “keeping myopia development from happening,” and anticipates the instantly claimed method of keeping the onset of myopia from happening.
Although Ostrow et al do not specifically disclose an embodiment comprising the administration of atropine or a salt thereof for preventing myopia development, as discussed in the basis of the rejection, Ostrow et al specifically teach “arresting or preventing myopia development,  comprising administering to the eye of an individual in need thereof an effective amount of an ophthalmic composition comprising from about 0.001 wt% to about 0.05 wt% of a muscarinic antagonist” wherein the muscarinic antagonist can be atropine or atropine sulfate, listed among 12 muscarinic antagonists (Column 4, Lines 49-53).  As recognized by In re Schaumann, 572 F.2d 312 (CCPA 1978), claims to a species are anticipated where the prior art teaches a genus embracing a limited number of members closely related to each other such that one of ordinary skill in the art could immediately envisage each In re Petering, 301 F.2d 676 (CCPA 1962) the court determined that a prior art genus containing only 20 compounds anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus (emphasis in original)).  Thus, considering that the genus disclosed by Ostrow et al in column 4, lines 49-53 comprises only 12 muscarinic antagonists, the skilled artisan would have immediately envisaged selecting atropine or atropine sulfate as the muscarinic antagonist for the prevention of myopia in an individual in need thereof.
	In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., reducing axial elongation and reducing change refractive errors) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, as stated in In re Papesch, 315 F.2d 381 (CCPA 1963), “[f]rom the standpoint of patent law, a compound and all its properties are inseparable”.  The fact that Applicant has recognized another advantage which would flow naturally from the prior art cannot be the basis for patentability (in this case, reducing axial elongation and reducing change refractive errors).  See Ex parte Obiaya, 227 USPQ 58 (Bd. Pat. App. & Inter. 1985).
  	Accordingly, the previous anticipation rejection is maintained.

Previous Claim Rejections - 35 USC § 103
10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 16, 18, 21 and 22 remain previously rejected under 35 U.S.C. 103 as being unpatentable over Ostrow et al, U.S. 9,421,199 B2 as applied to claim 1 above, as evidenced by Zhang et al (2015), Experimental and Therapeutic Medicine 9, pp. 2420-2428 and as evidenced by https://www.reviewofoptometry.com/article/what-does-myopia-really-mean (“RO Staff,” published online March 2019). 
	New claims 46 (dependent on claim 16) and 47 (dependent on claim 15) are added to the obviousness rejection.
	Claim 1 is addressed in detail above. Claim 15 limits wherein the subject is at least 5 years old (more particularly wherein the subject is between 5 and 9 years of age (claim 47)).  Claim 16 limits wherein the spherical equivalent (SE) of the eye is within the range of from +1.00D to -0.49D before administration of the composition (more particularly, wherein the SE is measured by Autorefractor after administration of cycloplegia (claim 46)).  Claim 18 limits wherein the subject has no astigmatism or has astigmatism of not more than 1.50D as measured by cycloplegic or non-cycloplegic autorefraction before administration of the composition.  Claim 21 limits wherein the subject has at least one myopic parent.  Claim 22 limits the delay in onset of myopia.
	Ostrow et al teach a method of arresting or preventing myopia development comprising administering to the eye of an individual in need thereof an ophthalmic composition comprising less than 0.025% atropine or atropine sulfate (as required by claim 1, please refer to the 102 rejection above), please see column 4, lines 12-25. Ostrow et al discuss wherein the low concentration of the atropine or atropine sulfate is desirable since it provides sufficient and consistent therapeutic benefits to an individual in need thereof, while reducing or avoiding ocular side effects associated with 
	Ostrow et al teach wherein the onset of myopia is generally during the grade school years and progresses until growth of the eye is completed (see column 7, lines 19-21), but do not explicitly disclose the specific age range of the individual to be treated. Yet, the age range of the individual to be treated is a result-effective variable.  It would have been customary for one of skill in the art to determine the optimal age range of the individual receiving the atropine composition in order to best achieve the desired results, i.e. prophylactic treatment of myopia. One skilled in the art seeking a prevention or delay in the onset of myopia would expect to treat a subject of at least 5 years old (as required by claim 15) or less than 9 years old (as required by claim 47). Accordingly, instant claims 15 and 47 are also rejected as prima facie obvious.
	Regarding instant claim 16, Ostrow et al teach the administration of said ophthalmic formulation to patients having criteria of myopic refraction of at least 1.0D in both eyes and additional factors such as astigmatism (i.e. not more than 1.50D, as required by claim 18), (see column 82, lines 34-40), but do not explicitly disclose specific spherical equivalent metrics including refractive error.
	Yet, RO staff teach that myopia is defined as a condition in which the spherical equivalent refractive error of an eye is less than or equal to -0.50D, please see Table 2 on pages 1-2.  As such, nothing unobvious is seen in the administration of an atropine composition to a subject not yet diagnosed with myopia, i.e. with a spherical equivalent refractive error of greater than -0.50D (the range of “+1.00D to -0.49D” required by claim 16 is greater than -0.50D), in order to prevent the onset or development of myopia. Regarding claims 18 and 46, one of skill in the art would be motivated to Ostrow et al, column 82.
	Regarding instant claim 21, Zhang et al discloses a significant positive association between parental myopia and a child's risk of developing myopia, please refer to the first sentence under “Discussion” in column 2 on page 2422.  Accordingly one of skill in the art would expect that a subject in need of treatment (i.e. prevention or delay in onset of myopia) would have a myopic parent.
	Claim 22 is drafted in terms of the intended consequence of the administration of the emulsion of claim 12: “...wherein the onset of myopia is delayed for greater than 6 months, 12 months, 18 months, two years, five years, six years, eight years or longer.” As stated in In re Papesch, 315 F.2d 381 (CCPA 1963), “[f]rom the standpoint of patent law, a compound and all its properties are inseparable”.  In the instant case, the delay in onset of myopia as recited by claim 22 is merely a property or result of administering low dose atropine for the treatment or prevention of myopia as taught by Ostrow et al,  discussed above.  As such, the claim is rejected as prima facie obvious.
	As such, the claimed method would have been obvious over the prior art relied upon above, since Ostrow et al teaches a detailed methodology of the administration of low dose atropine to the eye of a subject in need thereof in order to arrest or prevent myopia development, and Zhang et al and RO staff teach enabling criteria of the subject to be treated.

Applicant’s Response 
12.	Applicant contends that “Ostrow et al. does not show any working examples that demonstrate administration of any of the atropine compositions actually benefitted the Ostrow et al teaching the beneficial effects of an atropine composition with regard to any myopia related condition, and that one skilled in the art would not have been motivated to use atropine at the claimed concentration range to prevent or delay the onset of myopia.
	Applicant alleges that the therapies for preventing or delaying myopia onset versus preventing or delaying progression are very different: “[t]o date, there is no report of any therapy that can be efficacious in treating both onset and myopia progression.”  Applicant argues that even if Ostrow et al suggest administering atropine compositions to treat patients who are already myopic to arrest myopia progression, “there is absolutely no suggestion in Ostrow et al. or any other prior art that the same therapy at the same dose would be able to prevent or delay the onset of myopia.”
Applicant argues that myopia progression may occur at any age, but myopia onset typically occurs in young children, and that “[i]n the absence of any suggestion or evidence in the art that less than 0.025% atropine would also be able to prevent or delay myopia onset, from any of the cited references or the art in general prior to the filing of this application, one of skilled in the art would not have even considered applying any foreign substance, including atropine composition as claimed, to the eyes of such young children, when they appear to be symptom free and do not have such a need.”

Response to Arguments
13.	In response to Applicant's argument that the therapies for preventing or delaying myopia onset versus preventing or delaying progression are very different, the fact that applicant has recognized another advantage which would flow naturally from following Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As stated above in the response to the 35 USC 102 rejection, Ostrow et al’s method of “preventing myopia development” disclosed in column 4, lines 19-21 is interpreted as “keeping myopia development from happening,”  and reads on the instantly claimed method of keeping the onset of myopia from happening.
	In response to Applicant’s argument that “Ostrow et al. does not show any working examples that demonstrate administration of any of the atropine compositions actually benefitted the patients with regard to any myopia-related conditions,” conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 The teachings of the prior art provide a sufficient basis for a reasonable expectation of success in administering an ophthalmic composition comprising less than 0.025% atropine or atropine sulfate in order to prevent or delay the onset of myopia, while reducing or avoiding the undesirable side effects that are a result of administering a higher concentration of atropine.
	Regarding the age range of the subject to be treated, it would have been customary for one of skill in the art to determine the optimal age range of the individual 
Conclusion
14.	Claims 1-5, 7-12, 14-16, 18, 21-25, 28, 36, and 45-47 are present in the application. Claims 23-25, 28 and 36 are presently withdrawn from consideration as directed to a non-elected invention.  Claims 1-5, 7-12, 14-16, 18, 21, 22 and 45-47 are rejected.  No claim is currently allowable.
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Janet L. Coppins/
Patent Examiner, Art Unit 1628


/CRAIG D RICCI/Primary Examiner, Art Unit 1611